Citation Nr: 9929399	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-23 809A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
knee injury.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The claimant had periods of active duty for training 
(ACDUTRA) with the Tennessee National Guard, including from 
June 20, 1967 to October 22, 1967 and from June 6, 1969 to 
June 22, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for residuals of 
a right knee injury.  In March 1998 and again in November 
1998 the Board remanded this matter to the RO for further 
development.  In July 1999 the RO continued the denial of the 
claimant's claim, finding that new and material evidence had 
not been submitted to reopen the claim for service connection 
for residuals of a right knee injury.  The claimant has 
continued his appeal.  


REMAND

The claimant contends that he sustained a right knee injury 
in August 1968 during a drill with the Tennessee National 
Guard.  Private medical records show that he was treated for 
a right knee injury in August 1968.  Another medical record 
dated August 4, 1968 showed that on August 3rd, the veteran 
"squatted down" and felt a pop in his right knee, and he 
was unable to bend or extend the knee.

Service records reflect that the claimant served on ACDUTRA 
for at least two periods, from June 20, 1967 to October 22, 
1967 and from June 6, 1969 to June 22, 1969.  Service records 
also show that he did not serve on active duty or ACDUTRA in 
1968.  An NGB Form 23 does show that he received 71 points 
for inactive duty for the period of March 1968 to March 1969, 
but the exact periods of inactive duty training (INACDUTRA) 
for 1968 have not been verified.  Since the term "active 
military service" may include any period of inactive duty 
for training and the disability at issue is alleged to have 
been incurred during such training, the dates of inactive 
duty training during the critical periods must be verified.  
See 38 U.S.C.A. §§ 101(24), 106 (West 1991 & Supp. 1999).  
Furthermore, since service records are considered to be 
constructively of record, the VA must attempt to secure them.

In March 1998 the Board remanded this matter and requested 
that the RO contact the Tennessee National Guard to verify 
the claimant's periods of INACDUTRA from May through August 
1968 and to obtain any unit records which might report 
injuries that occurred during training.  The RO sent a letter 
to the Adjutant General, National Guard Armory in Tennessee, 
requesting such information.  Included with the April 1998 
response letter, from the Director of the War Records 
Division of the Military Department of Tennessee, were copies 
of several of the claimant's service personnel records, none 
of which verify periods of INACDUTRA.  

In May 1998 the RO sent another letter to the Commander of 
the Military Department of Tennessee asking for verification 
of the claimant's "weekend drill dates" and whether there 
was any evidence that he was injured on a weekend drill on 
August 3, 1968.  In a May 1998 letter from the Military 
Department of Tennessee, Office of Adjutant General, the 
Supervisor of the War Records Division indicated that "all 
records formerly held by this Headquarters were released to 
[the claimant] and only NGB Fm 22 and DD Fm 214" were 
maintained in that office.  It was also noted that the unit 
records were stored at that same facility in the Records 
Management Division, Administrative Services Branch and that 
the RO's request was being forwarded to SFC Richard Bowers 
for further research and reply.  There was no indication in 
the file that a response was received from SFC Bowers.  
Accordingly, in October 1998 the Board directed the RO to 
follow up on the referral made to SFC Richard Bowers in the 
Records Management Division, Administrative Services Branch 
of the Military Department of Tennessee, Office of Adjutant 
General.  The Board indicated that it "must be definitely 
verified whether the claimant was on inactive duty training 
on the date alleged", and if necessary, development was to 
include contacting the claimant's National Guard unit.  

A Report of Contact showed that on January 4, 1999 a Military 
Records Specialist at the RO contacted "Edena" at the 
Tennessee National Guard to "retrieve any additional 
information as per the direction of the Board".  It was 
noted that they had the claimant's DD 214 and NGB 22, but 
could not locate any additional information.  Received by the 
RO was a letter dated in January 1999 from the Director of 
the War Records Division, Military Department of Tennessee, 
in which it was noted that the information requested for the 
claimant was enclosed, and that the only available records 
were the DD 214 and the NGB 22.  

In a letter dated in February 1999, from the RO to the 
Commanding Officer of Co C 1/117th Infantry, Bristol, TN (the 
claimant's reserve unit), the RO requested verification of 
all periods of service, including active duty, ACUDTRA and 
INACDUTRA, a copy of all physical examinations, a complete 
copy of all service medical records, and a copy of any line 
of duty determinations.  In May 1999, the RO resent the 
letter to the Commanding Officer of Co C 1/117th Infantry.  
It appears that the RO received no response to these letters.

A Report of Contact showed that in July 1999 the RO's 
Military Records Specialist contacted Sgt. [redacted] at the 2nd 
278th ACR, Bristol, TN.  Sgt. [redacted] verified that they used 
to be Co C, 1/117th Infantry, but they did away with the 
1/117th Infantry about 25 years ago, and that the records 
that were with the 1/117th Infantry were shipped to the 
Tennessee National Guard in Nashville, TN.  Sgt. [redacted] 
stated that they had no records that were associated with the 
1/117th Infantry.

In a supplemental statement of the case dated in July 1999, 
the RO again denied the claimant's claim, finding that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of a right knee 
injury.  The RO noted that although the claimant had 
submitted statements that he injured his right knee during a 
drill weekend, the VA had been unable to obtain any 
verification of the dates of the individual drill weekends or 
any evidence that an injury occurred during a drill weekend.  
The RO also noted that this evidence was not material to the 
veteran's claim, since no inactive duty for training had been 
verified and no official documentation of an injury had been 
obtained  

Regrettably, the Board finds that this matter must be 
remanded again, recognizing that this remand will only 
further delay the adjudication of the claimant's appeal.  The 
Board acknowledges that the RO has been unable to obtain any 
further service records specifically pertaining to the 
claimant.  It appears that the only documents available are 
the DD Form 214, the NGB Form 22, the DA Form 20, and NGB 
Form 23, none of which verify whether the claimant served on 
INACDUTRA in August 1968.  The Board also notes however, that 
it is still unclear whether there are any unit records (which 
may not specifically pertain to the claimant) which may show 
whether the claimant's unit had weekend drill training (or 
INACDUTRA) in August 1968.  Additionally, in light of the 
U.S. Court of Appeals for Veterans Claims (Court) recent 
directive regarding remands, the Board is compelled to remand 
this case for the RO to fully comply with the Board's prior 
remand orders.  Stegall v. West, 11Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take the necessary 
steps to obtain the unit records from 
the claimant's National Guard unit for 
the period of time in question (August 
1968).  The RO should obtain these 
records, independent of whether they may 
specifically mention the claimant by 
name.  If these records are not 
available, it should be so certified.  
The Board reiterates that it must be 
definitely verified whether the claimant 
was on INACDUTRA on the date alleged.  

2.  The RO should review the case and 
ensure that there has been full 
compliance with the order.  The RO 
should then review the claim.  If it 
remains denied, the claimant should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


